 

Exhibit 10.4

 

LEASE AGREEMENT

 

between

 

Medeon Fastigheter AB

 

and

 

ACADIA Pharmaceuticals Inc.



--------------------------------------------------------------------------------

LOGO [g43069image001.jpg]



--------------------------------------------------------------------------------

Wihlborgs   LEASE AGREEMENT       FOR NON-RESIDENTIAL PREMISES   No. 4881-20000

 

The undersigned have this day entered into the following Lease Agreement

   An X in a box means that the text following thereafter applies.

 

Landlord   Medeon Fastigheter AB   

National ID/company registration no.

556034-1140

Tenant   ACADIA Pharmaceuticals AB   

National ID/company registration no.

556666-6805

Premises Address,

etc

 

Municipality:

Malmö

 

Property designation

Forskaren 1

 

Street

P A Hanssonsväg 35, Malmö

   Floor/building   

Apartment no.

            20000

 

Billing Address

Medeon - Malmö Science Park 205 12 Malmö

    

Condition and use

of premises

  Unless otherwise stated, the premises and appurtenant storage areas are let in
their existing condition for use as: Kontor och

Size and extent of

premises

  Retail space   Office space    Storage space    Other space     Floor   Sq. m.
  Floor   Sq. m. ca    Floor   Sq. m.    Floor   Sq. m.    Floor    Sq. m.      
     

1

3

 

960

890

   2   930                  19 ca Gasforrad     The designated areas     ¨ have
  x have not                been measured jointly prior to the execution of the
Agreement     Should the area shown in the Agreement deviate from that actually
measured, this does not entitle the Tenant to any repayment of rent nor entitle
the Landlord to any increased rent   

Appendix

1A-1D

   

x The extent of the leased premises is marked on appended plan(s)

         x access for cars loading/unloading   ¨ place for sign   ¨ place for
display cabinet/ vending machine   ¨ parking space(s) for             car(s)  
¨ garage space(s) for             car(s)   ¨ Furnishings/ Fixtures/Fittings  

The premises are let:

¨      without furnishings/fixtures/fittings specific to the Tenants use of the
premises

 

x      with furnishings/fixtures/fittings specific to the Tenants use of the
premises according to appendix

  

Appendix

7

   

Unless otherwise agreed upon, at the termination of the tenancy, the Tenant
shall remove all property belonging to him and surrender the premises in
acceptable condition.

The parties agree to carry out a joint inspection of the premises not later than
the last day of the tenancy. If, as a result of the Tenant’s actions – carried
out with or without the Landlord’s consent – the premises upon surrender should
contain material, which it had not previously been agreed that the Landlord
should be responsible for, the Tenant shall remove such material or pay the
Landlord’s expenses in so doing, including but not limited to, transportation
costs, waste disposal taxes and storage charges.

Telephone lines  

¨      The Tenant shall pay for the installation of the necessary telephone
lines from a connection point designated by the service provider to those points
in the premises chosen by the Tenant in consultation with the Landlord.

 

x      The Landlord shall pay for corresponding installation of lines to the
premises. The installation of lines inside the premises shall be carried out by
the Tenant in consultation with the Landlord; the cost, however, to be borne by
the Tenant.

Data communication lines  

¨      The Tenant shall pay for the installation of the necessary data
communication lines from a connection point designated by the service provider
to those points in the premises chosen by the Tenant in consultation with the
Landlord.

 

x      The Landlord shall pay for corresponding installation of lines to the
premises. The installation of lines inside the premises shall be carried out by
the Tenant in consultation with the Landlord; the cost, however, to be borne by
the Tenant.

Term of lease  

Commencing

2005-06-01

 

Up to and including

2015-05-31

Termination/ Extensions  

Notice of termination of this Agreement must be given in writing at least
    12     months prior to the expiry of this Agreement.

 

In the absence thereof, this Agreement is extended by a term of     5     years
at a time.

Heating and

hot water

  Requisite heating of the premises is provided by    x the Landlord   ¨ the
Tenant     Hot water is provided   x throughout the year    ¨ not provided    ¨

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance. In addition, see instructions prepared
by the organisations.

    

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 12B

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

   Initial    Initial

 

 

Page 1(4)



--------------------------------------------------------------------------------

    LEASE AGREEMENT         FOR NON-RESIDENTIAL PREMISES   No. 4881-20000

 

The undersigned have this day entered into the following Lease Agreement

   An X in a box means that the text following thereafter applies.

 

Rent

  

SEK

7 400 000:—              

   Per annum comprising    ¨ total rent    x rent excluding supplements marked
below

Index clause

   x Changes to the above-stated rent will be effected pursuant to the appended
index clause   

Appendix

3

Heating and hot water costs

  

Fuel/heating supplement payable in accordance with

x appended clause

   enl. sjalvkostnad   

Appendix

4

Water and sewerage cost

  

Water and sewerage supplement payable in accordance

x with appended clause

   enl. sjalvkostnad   

Appendix

4

Cooling Ventilation

  

Costs for the operation of special cooling and ventilation appliances

x shall be reimbursed in accordance with appended clause

   enl. sjalvkostnad   

Appendix

4

Electricity

   ¨ included in rent    x Tenant has own contract with the provider

Cleaning of Stairwell

   ¨ included in rent    x arranged for and paid for by the Tenant

Refuse and waste removal

  

Insofar as the Landlord is responsible for the provision of storage space for
refuse/waste, and arranging for the removal of such refuse/waste, it is the
Tenant’s responsibility to sort and deposit refuse/waste in the appropriate
containers as directed, in their designated place, as well as without recompense
contribute towards further and/or additional sorting, as discussed by the
Landlord.

 

Refuse and waste removal

    

¨       included in rent

    

x      Arranged for and paid for by the Tenant (the Landlord however shall
provide the necessary refuse/waste containers and the requisite storage space
for such)

    

¨       Included in rent with respect to the types of refuse/waste indicated
below. The Tenant shall be responsible for, and pay for the costs of,
collection, sorting, storage and transportation of the categories of
refuse/waste not indicated below which are to be found on the Tenant’s premises.

     ¨ household waste    ¨ fluorescent tubes   

¨        hard plastic packaging

     ¨ heavy refuse    ¨ metal packaging   

¨        hazardous waste pursuant to the Hazardous Waste Ordinance (1996:971)

     ¨ compostable waste    ¨ clear glass containers   

x     Bil 4

--------------------------------------------------------------------------------

     ¨ newspapers    ¨ coloured glass containers   

¨

--------------------------------------------------------------------------------

     ¨ batteries    ¨ cardboard packaging   

¨

--------------------------------------------------------------------------------

Snow clearance and gritting

   ¨ included in rent    ¨ to be arranged for and paid for by the Tenant    x as
per appendix   

Appendix

4

Property taxes

   ¨ included in rent    x reimbursement payable as per special agreement   

Appendix

5

Unforeseen costs    Where, following the execution of this Agreement, unforeseen
increases in costs arise in relation to the property as a consequence of:     

a)        the introduction of, or increases in taxes, charges or duties levied
specifically on the property as a result of decision taken by Parliament,
Government, municipalities, or other relevant authorities;

    

b)        general rebuilding measures or such like in respect of the property
which do not relate solely to the premises and which the Landlord is obliged to
execute as a result of decisions of the Parliament, Government, municipalities,
or other relevant authorities;

     The Tenant shall, commencing at the time of the cost increase, reimburse
the Landlord in relation to that proportion of the total annual increase in
costs for the property represented by the premises.      The proportion
represented by the premises is 100 per cent. Where the proportion has not been
indicated, it shall be comprised of that proportion of the total rents for
premises (excluding any value-added tax) represented by the Tenant’s rent
(excluding any value-added tax) at the time of the increase in costs in respect
of unlet premises, the market rent for the premises shall be estimated.     
“Taxes” in accordance with a) above does not refer to value-added tax and
property tax to the extent that reimbursement in respect of this is paid as per
agreement. “Unforeseen costs” means such costs as were not decided upon by the
authorities as set forth in sections a) and b) at the inception of the
Agreement. Reimbursement shall be paid in the same manner as set forth below for
rental payments.

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance. In addition, see instructions prepared
by the organisations.

    

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 12B

License number: 90274560-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

   Initial    Initial

 

 

Page 2(4)



--------------------------------------------------------------------------------

    LEASE AGREEMENT          FOR NON-RESIDENTIAL PREMISES    No. 4881-20000 The
undersigned have this day entered into the following Lease Agreement    An X in
a box means that the text following thereafter applies.

 

Value-added tax (VAT)    x The property owner/Landlord is liable to pay
value-added tax for the
letting of the premises. In addition to rent, the Tenant shall on each occasion
pay the VAT currently applicable.      ¨ Where, following a decision by the Tax
Authorities, the property owner/
Landlord becomes liable to pay VAT to the letting of the premises, the Tenant
shall on each occasion in addition to the rent pay the VAT currently
applicable.      The VAT paid together with rent shall be calculated on the
stated rental
amount and where applicable on supplemental charges and other
reimbursements paid in accordance with the Agreement, pursuant to the rules
applicable at the time in respect of VAT payable on rent.      Where the
Landlord becomes liable to pay VAT pursuant to the provisions of
the Value Added Tax Act as a consequence of the Tenant’s independent
actions, such as a subletting of the premises (including subletting to its own
company) or assignment, the Tenant shall reimburse the Landlord in full. In
addition, the Tenant shall reimburse the Landlord in respect of the increased
costs arising as a consequence of the Landlord’s loss of the entitlement to
deduct VAT on operating expenses incurred as a consequence of the Tenant’s
actions. Payment of rent    The rent shall be paid in advance without prior
demand, not later than the last working day prior
to the commencement of    Postal giro
no.    Bank
giro no.      ¨ each calendar month    x each quarter    By direct
transfer
to either
of
following
accounts    enl avi    enl. avi

Interest, Payment

reminders

   Upon delay in the payment of rent, the Tenant shall pay interest in
accordance
with the Interest Act as well as compensation for written payment reminders
in accordance with the Debt Recovery Act, etc. Compensation for payment
reminders shall on each occasion be paid in an amount currently applicable
pursuant to the Debt Recovery Ordinance, etc. Maintenance, etc.    ¨ The
Landlord shall carry out and bear the cost
of necessary maintenance of the premises and
furnishings/fittings/fixtures supplied by him.    However,
the Tenant
shall be
responsible
for    Appendix      ¨ The Tenant shall carry out and bear the cost of
necessary maintenance of the surface of floors,
walls and ceilings, as well as of furnishings/
fittings/fixtures provided by the Landlord.    In addition,
the Tenant’s
maintenance
obligations
includes    Appendix

 

     Where the Tenant does not fulfill his maintenance obligations and does not
within a reasonable time carry out rectification works following a written
demand, then the Landlord shall be entitled to fulfill these obligations at the
Tenant’s expense.      x The allocation of the maintenance obligations
is set forth as per separate appendix.    Gransd.lista    Appendix
6

Management and

operation

   Unless otherwise agreed, the Landlord shall, where applicable, manage,
operate, and maintain the public and common areas.      The Tenant shall not be
entitled, without the Landlord’s written consent to
carry out any fitting out and/or installation or alteration works within the
premises or otherwise within the property, which directly effects the
structural components of the building or installations important to the
functioning of the property, such as water and sewerage, electricity,
ventilation systems, etc., which are the property of the Landlord.     
Sprinkler heads and ventilation equipment may not be covered by any
fixtures/fittings by the Tenant in such a manner as to reduce the functioning
of such equipment. In conjunction with the performance of fitting out works,
the Tenant shall ensure that the functioning of radiators and other heating
equipment is maintained in all significant respects. Inspections    Where any
defects and/or deficiencies are found subsequent to an inspection
by a relevant authority, in the electrical and sprinkler equipment which is the



--------------------------------------------------------------------------------

     property of the Tenant, the Tenant shall, at his own cost and
within the period prescribed by the relevant authority,
carry out any measures required. Where the Tenant has not
rectified the defects and/or deficiencies within the assessed
time, the Landlord shall be entitled, at the Tenant’s expense,
to carry out such measures as are required by the relevant
authority.     

Access to certain

spaces

   The Tenant shall keep areas to which the maintenance
personnel and personnel from the energy utilities, water and
sewerage utilities, the telephone company, and any like
organization must have access to, easily accessible by
keeping such areas free of cupboards, crates, goods, or any
other obstruction.     

Building material

specifications

   Whether, pursuant to the provisions of this Agreement or
otherwise, the Tenant performs maintenance, improvement,
or alteration works in respect of the premises, the Tenant
shall provide the Landlord, in good time prior to the
execution of such work, with specifications of the building
materials – to the extent such have been prepared – for the
products and materials to be used on the premises.     

Planning and

Building Code

(PBL) Insts.

   Where the Tenant undertakes alterations to the premises
without the requisite construction permit and, as a
consequence thereof the Landlord is compelled to pay
construction fines or supplemental fees pursuant to the rules
set forth in the Planning and Building Code (PBL), the
Tenant shall reimburse the Landlord in respect of this.      Reduction of rent
   The Tenant shall not be entitled to a reduction in rent for
the period during which the Landlord allows work to be
carried out in order to place the premises in the agreed
condition, or other works specifically set forth in the
Agreement. SEE GENERAL AGREEMENT.           x The Tenant’s right to a reduction
in rent during the
Landlord’s performance of customary maintenance of the
leased premises or the property shall be governed by a
separate appendix.    Appendix
2

Regulations

imposed by

relevant

authorities, etc.

   ¨ The Landlord    x The
Tenant    shall be solely responsible for, and bear the cost of, undertaking
measures which may be required for the intended use of the premises by insurance
companies, building authorities, environmental or health authorities, fire
departments, or other relevant authorities after the date of taking possession.
The Tenant shall consult with the Landlord prior to undertaking any such
measures.     

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance. In addition, see instructions prepared
by the organisations.

    

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 12B

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

   Initial    Initial

 

 

Page 3(4)



--------------------------------------------------------------------------------

    LEASE AGREEMENT         FOR NON-RESIDENTIAL PREMISES   No. 4881-20000

The undersigned have this day entered into the following Lease Agreement   An X
in a box means that the text following thereafter applies.

Signs, awnings, windows, doors, etc.    Following consultation with the
Landlord, the Tenant shall be entitled to display a customary business sign
provided that the Landlord has not reasonably denied the same and that the
Tenant has obtained the requisite permit from the relevant authority. Upon
surrender of the premises, the Tenant shall restore the facade to of the
building to an acceptable condition. In conjunction with more extensive property
maintenance, such as the renovation of facades, etc. the Tenant shall, at its
own cost and without compensation, dismantle and reassemble signs, awnings, and
antennas. The Landlord undertakes not to fix vending machines and display
cabinets on the exterior walls of the premises let to the Tenant without the
Tenant’s consent, and grants to the Tenant an option to fix vending machines and
display cabinets on the walls in question.      ¨ The Landlord                 
            Is liable for any damage due to negligence of malicious intent to   
                x The Tenant         x windows   ¨ display/shop windows    x
entrance doors                ¨ signs   ¨          

¨ The Tenant shall purchase and maintain glass insurance with respect to
displaying windows and entrance doors appurtenant to the premises.

Locks    ¨ The Landlord    x The Tenant    shall equip the premises with such
locks and anti-theft devices as may be required to ensure the validity of the
Tenant’s business insurance. Force majeure    The Landlord shall not be
compelled to perform the obligations under this Agreement or pay any damages
where, as a consequence of acts of war or riots, work stoppages, blockages,
fires, explosions, or intervention by a public authority over which the Landlord
has no control and which could not have been foreseen, and the Landlord is
prevented entirely from performing his obligations or may only be able to do so
at abnormally high cost. Security    This Agreement is contingent upon the
provision of security in the form of a    Appendix      ¨ Bank guarantee    ¨
Personal guarantee    ¨   To be provided no later than      Special provisions
  

Särskilda Bestämmelser

  

Appendix

7

Signature    This Agreement which may not be registered without specific
consent, has been prepared in two identical counterparts of which each party has
received one. All prior agreements between the parties with respect to these
premises shall cease to apply commencing on the date of execution of this
Agreement.      Place/date   Place/date      Landlord   

This is just a translation.

Do not sign here!

Sign the Swedish form!

  Tenant      Printed name   Printed name Agreement with respect to the
surrender of the premises   

As a consequence of an agreement entered into this day, the Agreement shall
cease to apply

commencing                                                              , at
which time the Tenant undertakes to surrender the premises.

     Place/date   Place/date      Landlord   Tenant Assignment    This Lease
Agreement is hereby assigned to commencing      Assignor         Assignee  
National ID/company regulation no. The above-referenced assignment is hereby
approved    Place/date         Landlord         

 

 

Notice

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the
agreement set forth in such appendix to be binding. This applies, for example,
with respect to an index clause, a property tax clause
and the Tenant’s right to a reduction of rent in conjunction with customary
maintenance. In addition, see instructions prepared by
the organisations.

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 12B

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

  Initial   Initial

 

Page 4(4)



--------------------------------------------------------------------------------

 

Bil 1

 

Här skall infogas relations ritningar



--------------------------------------------------------------------------------

Wihlborgs    Appendix 2 to Lease Agreement No. 4811-20000

 

The parties have agreed as follows about reduction of the rent in conjunction
with customary maintenance (an X in a box means that the text following
thereafter applies).

 

¨   Reduction of the rent for obstacles to or infringement of the right of the
user in consequence of the Landlord allowing work to be done in order to carry
out customary maintenance of the leased premises or the property is to be
granted according to the rules of The Rent Act.

 

x   The Tenant is not entitled to reduction of the rent for obstacles to or
infringement of the right of the user in consequence of the Landlord allowing
work to be done in order to carry out customary maintenance of the leased
premises or the property. The Landlord shall, however, in good time inform the
Tenant not only about the kind and the extent of the work but also about the
starting point and the period during which the work will be carried out.

 

¨   The parties are agreed that the right to reduction of the rent during the
Landlord’s performance of customary maintenance of the leased premises or the
property shall be governed in accordance to the following.



                                             
                                        
                                        
                                                                        

 

                                             
                                        
                                        
                                                                        

 

                                             
                                        
                                        
                                                                        

 

                                             
                                        
                                        
                                                                        

 

                                             
                                        
                                        
                                                                        

 

Place/date

        Place/date

Landlord

  

This is just a translation.

Do not sign here!

Sign the Swedish form!

    

Printed name

        Printed name

 

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 16

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)



--------------------------------------------------------------------------------

Wihlborgs   INDEX CLAUSE         for non-residential premises   Appendix no.
3                

 

Concerning   

Lease Agreement no

4881-20000

  

Property designation

Forskaren 1

Landlord   

Medeon Fastigheter AB

c/o Wihlborgs Fastigheter AB

Tenant    ACADIA Pharmaceuticals AB Clause   

 

Of the rent of SEK 7 400 000- stipulated in the Lease Agreement 100 % or SEK 7
400 000:- shall constitute the base rent. During the period of the Lease
Agreement, a surcharge to the rent, constituting a certain percentage of the
base rent, shall be payable with regard to changes in the consumer price index
(using the total index for 1980 as a base) according to the following:

               –    For lease agreements commencing during the period 1/1—30/6
the base rent is deemed to be adjusted to the index level for that of the
previous October.                –    for lease agreements commencing during the
period 1/7—31/12 the base rent is deemed to be adjusted to the index level for
October of that year.                –    The index level for the October that
the base rent is deemed to be adjusted to, as shown above, becomes the base
figure unless otherwise agreed by designating a year as per the following.
Alternative agreed base figure: the index level of October 2004.

     Should the index level any following October have risen in relation to the
base figure, the surcharge shall be calculated on the percentage by which the
index has changed in relation to the base figure. Future surcharges due will be
based on the changes in the index, the rental change to be calculated on the
percentage change between the base figure and the index level for the October in
question.      The rent payable shall nevertheless be adjusted below that
stipulated in the Lease Agreement. A change in the rent is always effective from
1st January following an adjustment occasioned by a recomputation due to a
change in the index the previous October.      The instructions in page 2 are
applicable to the agreement.

Signature    Place/date         Place/date      Landlord   

This is just a translation.

Do not sign here!

Sign the Swedish form!

   Tenant

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

    

Printed name

 

 

  

Printed name

 

 

 

  The Landlord’s notes regarding the base figure: 281,0

 

 

 

--------------------------------------------------------------------------------

Swedish Property Federation form no. 6E, prepared in 1999 in consultation with
the Swedish Federation of Trade and the Swedish Hotels and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 6E

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

 

 

Page 1(2)



--------------------------------------------------------------------------------

Instructions in respect of Index Clause for non-residential premises

 

Base Rent

 

Whether all or a part of the rent stipulated in the Lease Agreement shall
consist of base rent, is a matter for negotiation and can depend on the terms of
the Lease Agreement (for example the quantum of the rent expressed as SEK/sq.
m/per annum, and also for what other obligations the Tenant is responsible).

 

Base Figure

 

The index level for the October that the base rent is deemed to be aligned to
becomes the base figure, unless otherwise agreed by designating a year (as per
conditions stated in page 1).

 

Comparison of index levels shall be done as soon as the annual October index is
published. During recent years the October index has been published by the
middle of November.

 

Calculation of the Surcharge

 

1)   Calculate the difference between the relevant October index and the base
figure.

 

2)   If the difference is positive, divide the difference by the base figure.

 

3)   The surcharge is calculated by multiplying the base rent by the factor thus
determined.

 

Example

 

a)   Presume that the base rent is SEK 75,000 pa (per annum) and is aligned to
the 1996 October index, which is 255.9. 1998 October index is 257.3.

 

  1)   The difference between the index figure 257.3 and the case figure 255.9,
is 1.4.

 

  2)   1.4 divided by the base figure 255.9 produces a factor of 0.0055 (0.55%)

 

  3)   This factor of 0.0055 (i.e. 0.55%) multiplied by the base rent SEK 75,000
is SEK 410 which according to the clause becomes the surcharge for 1999.

 

b)   Assume the base rent is instead aligned to the 1997 October index which is
259.6.

 

  1)   The difference between the index level 257.3 and the base figure 259.6 is
negative and no surcharge applies. The rent stated in the Lease Agreement
applies.

 

Page 2(2)



--------------------------------------------------------------------------------

Wihlborgs   PROPERTY TAX CLAUSE       for non-residential premises   Appendix
no. 5                

 

Part of   

Lease Agreement no.

4881-20000

  

Property designation

Forskaren 1

Landlord    Medeon Fastigheter AB      c/o Wihlborgs Fastigheter AB Tenant   
ACADIA Pharmaceuticals AB Clause    The applicable alternative is indicated by
putting an X in the relevant box and completing the requisite details.      To
the extent that the parts of the property that are comprised of non-residential
premises are or become subject to property tax, the Tenant shall with the rent
reimburse the Landlord according to the conditions as indicated below.     

x     The Tenant shall in addition to the rent specified in the Lease Agreement
annually reimburse the Landlord for his share of property tax due in respect of
the non-residential premises. The Tenant’s share is deemed to be 100 per cent.

          According to the conditions that apply at the inception of the Lease
Agreement the reimbursement at the inception of the rental period is SEK ej kant
a year.

    

¨      Reimbursement in respect of the current share of property tax for the
non-residential premises is included in the rent specified in the Lease
Agreement and at its inception it is SEK

    

          The non-residential premises share of the property tax applying to
non-residential premises is deemed to be              per cent. The Tenant shall
provide reimbursement for his share of any changes in the applicable property
tax in respect of non-residential premises that take effect after the inception
of the Lease Agreement (irrespective of the cause) to the extent that the tax
exceeds that amount that is included in the rent as reimbursement for property
tax.

    

          Should the property tax reduce/cease so that Tenant’s share of the
reimbursement is less than that as per above, which is included in the rent
specified in the Lease Agreement, the rent shall nevertheless be payable at not
less than the original amount. Thus due to other clauses (e.g. index) contained
in the agreement this means that the total rent payable by the Tenant is/can be
greater than that shown in the Lease Agreement.

     The Tenant’s above specified share, which shall be unchanged during the
term of the Lease Agreement, has been calculated as follows:     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     The instructions in page 2 are applicable to the agreement. Signature   
Place/date         Place/date      Landlord   

This is just a translation.

Do not sign here!

Sign the Swedish form!

   Tenant                                        Printed name         Printed
name

 

--------------------------------------------------------------------------------

Swedish Property Federation. Form no. 7B, prepared in 1995. Item 2 in the
instructions was revised in 1997. Copying prohibited.

Notice: This is a translation into English of form no. 7B

License number: 902745460-000058. Version 6.01. Registered to: Wihlborgs
Fastigheter AB (publ.)

 

Page 1(2)



--------------------------------------------------------------------------------

Instructions – Property tax clause for non-residential premises

 

1. The clause was formulated in June 1995, i.e., before the time (normally the
1st of January 1995) from which property tax for premises applies. Therefore the
clause has a wording which means that it can be incorporated in agreements that
have been made before the tax is payable, as well as in agreements where the tax
is actually payable.

 

2. The reimbursement shall compensate for the increased costs of administration
irrespective of who is liable for the tax. A property owner/Landlord is liable
for tax. According to previous regulations if the property owner/Landlord was a
trading partnership the owners/shareholders were liable for tax. The supplement
was nevertheless to be paid to the Landlord as a matter of course. After the 1st
of January 1997 trading partnerships as such (and not the individual
owners/shareholders) are liable for property tax.

 

3. According to section 19 of the Rent Act the rent must – with some exceptions
– be determined in the Lease Agreement. If the rental period is fixed, and is
for at least three years, certain additional exceptions apply in that the rent
shall be payable with such sums which are determined according to “different
method of calculation” e.g. indexation. This also means that the rental period
has to be fixed and be at least three years to enable the Landlord to obtain
reimbursement for property tax in sums that can vary as the tax changes.
Furthermore the method of calculation must be shown in the Lease Agreement. The
clause therefore presumes that the parties state what share of the tax the
Tenant shall provide reimbursement for.

 

According to the regulations that apply when this clause is formulated the tax
is comprised of a certain percentage of the assessed value of the premises (both
grounds and buildings). This information is to be found in the tax statement.
The Tenant’s share of the tax for the premises can be determined by the
relationship which the extent of that area leased by the Tenant bears to the
total lettable premises in the property or as a relationship between the
Tenant’s rent and the total of the rents for premises in the property.

 

It is a matter for negotiation which method of calculation the parties choose.
Other methods of calculation can be used. For the sake of simplicity, however,
the Tenant’s share should be unchanged during the rental period, and thereby
independent of among other things, how the tax in the future might be calculated
and possible changes in the rental market.

 

It is therefore appropriate to show in the designated space how the premises
share has been calculated. Should details in respect of this not be completed
this does not mean that the agreement becomes invalid. A property can comprise
of a variety of different buildings with different value years and different
taxation categories (small dwelling houses, apartment blocks, industrial units
and special units). The tax – that the Tenant is due to pay reimbursement for –
shall only relate to the building in which the premises are located. A building
is normally defined as a free standing self-contained building. Relevant
information can be ascertained from information regarding decisions referring to
general property taxation that the tax authorities have advised the property
owner. Any property owner who has a problem in ascertaining the Tenant’s share
should contact their property owners association for assistance.

 

Complete the Tenant’s share!

 

4. The clause contains two alternatives. In the first the reimbursement for the
tax is payable as a supplement “alongside” the rent agreed in the Lease
Agreement. If the tax disappears so does the supplement. The other alternative
presumes that the parties agree a specific rent which includes, among other
things, reimbursement for the then applicable tax. Should the tax be increased
irrespective of the cause (for example increase in tax rates, increased assessed
value etc) the Tenant shall nevertheless tender reimbursement for the increased
cost. Should the tax disappear the rent reverts to the original sum, i.e., the
agreed rent (which includes reimbursement for the tax applicable at inception
which has been discontinued). Naturally the Tenant shall continue to pay other
supplements such as those caused by changes in indexes and in respect of
increased fuel costs and so forth.

 

5. To the extent that the Tenant pays a supplement in respect of property tax
the supplement should be accounted for separately on the rent invoice.

 

6. Indicate the chosen alternative with an X. In the chosen alternative the
Tenant’s share and the sum should be filled in. Specify how the Tenant’s share
has been calculated.

 

Page 2(2)



--------------------------------------------------------------------------------

Appendix 7

 

Special Provisions

 

1   Condition of the Premises

 

1.1   The premises are let in the condition set forth in the General Agreement
entered into between the Landlord and the Tenant and shall be used as office and
laboratory within the frame of the Tenant’s enterprise.

 

2   Extension of term of lease

 

2.1   The Tenant shall have the right to extend the term of lease with an
additional period of five (5) years from the expiration of the initial ten (10)
year-term, on in all other respects unaltered terms and conditions.

 

2.2   Should the Tenant not exercise its right of extension, the Tenant shall –
in addition to the ordinary remaining rental payments – pay a penalty to the
Landlord with an amount corresponding to the annual rent of year ten of the
initial ten year-term.

 

3   Early termination

 

3.1   The Tenant is entitled to terminate this Lease Agreement by giving notice
twelve (12) months in advance.

 

3.2   Should the Tenant exercise its right of early termination set forth in 3.1
above, the Tenant shall pay to the Landlord compensation with an amount
corresponding to two thirds (2/3) of the total amount of all future rental
payments.

 

3.3   The compensation for the period 2005-06-01 – 2007-05-31 shall amount to
maximum SEK 40,000,000 (forty million) and for the period 2007-06-01 –
2015-05-31 to maximum SEK 35,000,000 (thirty five million).

 

3.4   The obligation for the Tenant to compensate the landlord shall under no
circumstances be less than an amount corresponding to the annual rent for two
(2) years.

 

1(2)



--------------------------------------------------------------------------------

4   Subletting

 

4.1   The Tenant may sublet the premises, in whole or partly, provided that the
Landlord reasonably should be content with the new sub-tenant and provided that
the subletting entails a liability to pay value-added tax.

 

4.2   Subletting is permitted under the prerequisite that the Tenant has the
full responsibility for any and all obligations under this Lease Agreement.

 

5   Use of the premises

 

5.1   The Tenant is solely responsible for the observation of applicable law and
regulation as regards use of the premises. The Tenant shall indemnify the
Landlord for any losses relating to the Tenant’s omission to fulfill his
liability set forth in this section.

 

6   English translation

 

6.1   An English translation of the lease Agreement with appendices has been
enclosed to the agreement, Appendix 8. Should any dispute arise regarding the
interpretation of this Lease Agreement, the parties have agreed that the Swedish
version of this Lease Agreement with appendices shall precede.

 

--------------------------------------------------------------------------------

 

Place:

   Place:

Date:

   Date:

MEDEON FASTIGHETER AB

   ACADIA PHARMACEUTICALS AB

 

[This is just a translation. Do not sign here!]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

2(2)